 Case 4:21-cv-00146-ALM Document 15 Filed 06/03/21 Page 1 of 4 PageID #: 40




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CARLOS MARTINEZ                               §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §       CA NO. 4:21-cv-00146-ALM
CITY OF CORINTH POLICE                        §
DEPARTMENT, JAMES HULSE,                      §
RASHAAN DOUGLAS, AND                          §
HERSHALL REYNOLDS                             §
       Defendants                             §

              DEFENDANT CITY OF CORINTH POLICE DEPARTMENT’S
                  RULE 12 (b)(6) MOTION TO DISMISS AND BRIEF

       NOW COMES Defendant City of Corinth Police Department (hereinafter “Corinth PD”)

and files its Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), directed at Plaintiff’s

Original Complaint, and in support thereof respectfully shows as follows:

                                                I.
                                             SUMMARY

       Plaintiff’s federal constitutional claims against Corinth PD should be dismissed because

Corinth PD is a non-jural entity.

                                          II.
                               ARGUMENTS AND AUTHORITIES

A.     Motion to Dismiss Standard

       To survive a Rule 12(b)(6) motion, "a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556

U.S. 662, 667, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. (citing Twombly, 550 U.S. at 556).

DEFENDANT CORINTH POLICE DEPARTMENT’S RULE 12(b)(6) MOTION TO DISMISS                         PAGE 1
29813/698864
 Case 4:21-cv-00146-ALM Document 15 Filed 06/03/21 Page 2 of 4 PageID #: 41




        A "plaintiff's factual allegations must support a claim to relief that is plausible on its face

and rises above mere speculation." United States ex rel. Steury v. Cardinal Health, Inc., 625 F.3d

262, 266 (5th Cir. 2010). "[A] complaint may proceed even if 'recovery is very remote and

unlikely,' so long as the alleged facts 'raise a right to relief above the speculative level.'" Littell v.

Houston Indep. Sch. Dist., 894 F.3d 616, 622 (5th Cir. 2018) (quoting Twombly, 550 U.S. at 555-

56).

        In determining whether a complaint states a valid claim for relief, a court must accept all

well-pleaded facts as true and construe the complaint in the light most favorable to the

plaintiff. In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010). While

a court must "take factual allegations as true at the Federal Rule of Civil Procedure

12(b)(6) stage, '[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.'" Rountree v. Dyson, 892 F.3d 681, 685 (5th Cir.

2018) (quoting Iqbal, 556 U.S. at 678).

B.      Corinth Police Department is a servient political agency with non-jural
        authority

        Plaintiff’s claims against Corinth PD should be dismissed. A plaintiff may not bring a

civil action against a servient political agency or department unless that agency or department

enjoys a separate and distinct legal existence. See Darby v. Pasadena Police Department, 939

F.2d 311, 313-14 (5th Cir. 1991). In Darby, the Fifth Circuit held that, “unless the true political

entity has taken explicit steps to grant the servient agency jural authority, the agency cannot

engage in any litigation except in concert with the government itself.” Id. at 313. An entity’s

capacity to be sued is determined by the state law in which the district court is located. Fed. R.

Civ. P. 17(b).

        “Under Texas law, a police department is not a juridical entity capable of being sued.”


DEFENDANT CORINTH POLICE DEPARTMENT’S RULE 12(b)(6) MOTION TO DISMISS                              PAGE 2
29813/698864
 Case 4:21-cv-00146-ALM Document 15 Filed 06/03/21 Page 3 of 4 PageID #: 42




Broadus v. Officer Flores, 2008 U.S. Dist. LEXIS 26581, *1 n. 1 (N.D. Tex. 2008) (citing

Darby, 939 F.2d at 313); Youl Suh v. Dallas Police Dept., No. 3:06-CV-2115-L, 2006 U.S. Dist.

LEXIS 93866, 2006 WL 3831235 at *2 (N.D. Tex. Dec. 29, 2006), appeal dism'd, No. 08-10233

(5th Cir. April 30, 2008) (recognizing that Dallas Police Department is a non-jural entity).

Governmental offices and departments do not have a separate legal existence. See, e.g., Magnett

v. Dallas County Sheriff's Department, No. 3:96-CV-3191, 1998 U.S. Dist. LEXIS 1110, WL

51355 at *1 (N.D. Tex. Jan. 20, 1998) (finding Dallas County Sheriff's Department not a legal

entity); see also Clark v. Wise County Sheriff’s Department, 2004 U.S. Dist. LEXIS 10985, **1-

2 (N.D. Tex. 2004).

          Corinth PD is a servient political department which does not enjoy a separate and distinct

legal existence from the City of Corinth and has no jural authority and lacks the capacity to sue

and be sued. See Darby, 939 F.2d at 313. Further, Plaintiffs has failed to allege and show that

the City of Corinth granted Corinth PD the capacity to sue or be sued as a separate and distinct

entity.

          The Court should grant Corinth PD’s motion to dismiss and dismiss Plaintiff’s claims

against it with prejudice.

                                          CONCLUSION

          WHEREFORE, PREMISES CONSIDERED, Defendant Corinth PD prays that the Court

grant its motion and dismiss Plaintiff’s’ claims against it with prejudice; and Defendant further

prays for such other and further relief to which it may show itself to be justly entitled.

                                               Respectfully submitted,

                                               /s/ Thomas P. Brandt
                                               THOMAS P. BRANDT
                                               State Bar No.02883500
                                               tbrandt@fhmbk.com
                                               JOHN F. ROEHM III

DEFENDANT CORINTH POLICE DEPARTMENT’S RULE 12(b)(6) MOTION TO DISMISS                        PAGE 3
29813/698864
 Case 4:21-cv-00146-ALM Document 15 Filed 06/03/21 Page 4 of 4 PageID #: 43




                                               State Bar No.17157500
                                               jroehm@fhmbk.com
                                               FANNING HARPER MARTINSON
                                               BRANDT & KUTCHIN, P.C.
                                               Two Energy Square
                                               4849 Greenville Ave. Suite 1300
                                               Dallas, Texas 75206
                                               (214) 369-1300 (office)
                                               (214) 987-9649 (telecopier)
                                               ATTORNEYS FOR DEFENDANT
                                               CORINTH POLICE DEPARTMENT

                                  CERTIFICATE OF SERVICE

        This is to certify that on the 3rd day of June, 2021, I electronically filed the foregoing
document with the clerk of the Court for the United States District Court, Eastern District of
Texas, using the electronic case filing system of the Court, and that it reported that it was
delivered to and served upon all parties and/or counsels of record.

                                               /s/ Thomas P. Brandt
                                               THOMAS P. BRANDT




DEFENDANT CORINTH POLICE DEPARTMENT’S RULE 12(b)(6) MOTION TO DISMISS                           PAGE 4
29813/698864
